DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.

 Declaration Under 37 CFR 1.132
The affidavit under 37 CFR 1.132 filed 07/08/2021 is sufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103 over references Chrobak et al. (US 5,027,876) (of record), Perben (FR 798,397) (of record), Fuzioka et al. (US D293,563) (of record), and Fuzioka et al. (US D293,562) (of record). However, it is noted that the claims are rejected under 35 U.S.C. 103 over references Mori (JP 2010/260376) (of record) and Cowen (US 596,741), as detailed in the rejection below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 2010-260376, see machine translation) (of record) and Cowen (US 596,741).

Regarding claim 1, Mori discloses a pneumatic tire (Figs. 1-2) comprising: a tread (Figs. 1-2: 1) defining an outward surface of the tire in a radial direction, extending around the tire in a circumferential direction, extending in a lateral direction mutually perpendicular to both the radial direction and the circumferential direction, the tread having a first lateral side, and a second lateral side opposite the first lateral side in the lateral direction (Figs. 1-2); a first sidewall (Figs. 1-2: 2) extending radially inwardly along a curved path from the first lateral side of the tread (Figs. 1-2: 1), to a first bead (Figs. 1-2: 3), the first sidewall defining a first lateral surface having first maximum lateral extent (Fig. 1: see where width of tire in sidewall 2 is widest); a second sidewall (Figs. 1-2: 2) extending radially inwardly along a curved path from the second lateral side of the tread (Figs. 1-2: 1), to a second bead (Figs. 1-2: 3), the second sidewall defining a second lateral surface having second maximum lateral extent (Fig. 1: see where width of tire in sidewall 2 is widest); a belt (Fig. 1: 8) extending under the tread (Fig. 1: 1) in the circumferential direction and in the lateral direction from a first belt edge to a second belt edge (Fig. 1); a first dimpled pattern surface treatment (Fig. 1: A, 11) etched around the tire circumferentially (Figs. 1-2); and a second dimpled pattern surface treatment (Fig. 1: A, 11) etched around the tire circumferentially.
Mori further discloses that the first dimpled pattern surface treatment (Fig. 1: A, 11) is etched around the tire circumferentially (Figs. 1-2), and from the first maximum lateral extent (Fig. 1: see where tire has maximum width axially outward in sidewall 2) radially outward and laterally inward (Fig. 1: see 
However, Mori does not expressly disclose that dimples may be provided over the first and second belt edges and onto the tread.
Cowen teaches a pneumatic tire comprising a textured tread surface with indentations (i.e. dimples) (Figs. 1-2: b) such that the tire is found to adhere to wet or slippery roadways much more effectively that would a smooth-tread tire, and yet the free running of the tire is not interfered with (Page 2 lines 10-15). Although Cowen teaches a single-tube tire rather than expressly reciting a racing tire, one of ordinary skill would readily recognize that the advantages taught by Cowen would be applicable and beneficial to a racing tire as well. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Mori in order to provide a textured tread surface with indentations (i.e. dimples), and thereby necessarily provide dimples over the first and second belt edges and onto the tread, so as to allow the tire to adhere to wet or slippery roadways much more effectively that would a smooth-tread tire without interfering with the free running of the tire, as taught by Cowen. 

Regarding claim 2, Mori further discloses that the tire is a race tire adapted for safe sustained operation at speeds of 200 to 300 km per hour (i.e. 124 to 186 mph) ([0004], [0013], [0025]), which falls within and overlaps with the claimed range of in excess of 180 mph. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 

Regarding claims 3-4, Mori further discloses that each dimpled pattern surface treatment is adapted to modify air flow by modifying an air flow over the tire at speeds between 200 to 300 km per hour (i.e. 124 to 186 mph) to turbulent flow ([0004]-[0005], [0012]-[0013], [0024]-[0025]), which overlaps with and falls within both of the claimed ranges of 100 and 200 mph and 150 to 200 mph.  Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the speed at which the air flow is modified to be turbulent.
The limitations wherein each dimpled pattern surface treatment is adapted to modify temperature by reducing steady state operating temperatures of the sidewalls by at least 8 degrees Fahrenheit when the tire is operated at 200 mph or greater under windless conditions and by at least 9 degrees Fahrenheit when the tire is operated at 218 mph or greater under windless conditions are recitations of intended use that do not require any additional structure to the tire. The recitation does not result in structural difference between the claimed invention and the prior art because modified Mori discloses a tire comprising the first and second dimpled pattern surface treatments as claimed. Therefore, the respective dimpled pattern surface treatments of modified Mori are capable of modifying the temperature by reducing steady state operating temperatures of the sidewalls by at least 8 degrees Fahrenheit when the tire is operated at 200 mph or greater under windless conditions and by at least 9 degrees Fahrenheit when the tire is operated at 218 mph or greater under windless conditions. 

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, no prior art of record is considered to teach or suggest the combination of limitations of claims 1-2 and 5. In particular, the limitation “wherein the tread is partially a slick”.
Claims 6-7 would be allowable by dependence on claim 5. 
Regarding claim 8, no prior art of record is considered to teach or suggest the combination of limitations of claims 1-2, 4, and 8. In particular, the limitation “wherein the tread is partially a slick”.
Claim 9 would be allowable by dependence on claim 8. 
The closest prior art is considered to be Mori (JP 2010-260376, see machine translation) (of record) and Cowen (US 596,741). Although Mori illustrates that the tread does not include any tread features (e.g. grooves, sipes, other features) along the main ground contacting tread portion, as discussed in the previous Office Action, modified Mori in view of Cowen discloses that the entire tread surface includes dimples. Accordingly, the tire cannot be partially slick in view of the combined references.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749